Citation Nr: 0810586	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  07-34 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to September 
1945.  His awards and decorations include the Purple Heart 
Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 2008, the veteran testified at Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

In March 2008, a motion to advance the case on the Board's 
docket was granted.  


FINDING OF FACT

The veteran is unable to obtain or maintain any form of 
substantially gainful employment consistent with his 
education and occupational background due to the effects of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate his claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§  5103, 5103A 
(West 2002 and Supp. 2007) or 38 C.F.R. § 3.159 (2007).  

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007)

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more and sufficient additional disability to bring the 
combined rating to 70 percent.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

In his claim for a TDIU, the veteran reported that he had 
completed one year of college, had work experience as a 
salesman, became totally disabled in 1984, and had not worked 
since 1984.

The veteran is service connected for a compound skull 
fracture, evaluated as 50 percent disabling; the residuals of 
traumatic encephalopathy, to include headaches, evaluated as 
30 percent disabling; a scar of the scalp, evaluated as 10 
percent disabling; and post-traumatic stress disorder, 
evaluated as 30 percent disabling.  The combined rating for 
the disabilities is 80 percent.  Since the veteran meets the 
minimum schedular criteria for a TDIU, the determinative 
issue is whether his service-connected disabilities render 
him incapable of securing or maintaining substantially 
gainful employment.

The record contains conflicting medical opinions regarding 
the effects of the veteran's disabilities on his 
employability.  A December 2006 private treatment record 
states that the veteran was unemployable because of his 
persistent headaches.  However, a June 2007 VA examiner 
opined that the veteran was employable because his headaches 
were not prostrating and did not prevent him from performing 
the activities of daily living.  

In evaluating the conflicting medical opinions, the Board has 
considered the veteran's February 2008 hearing testimony.  He 
testified that he was forced to retire from his job as a 
clothes salesman because his service-connected disabilities 
prevented him from driving to stores to sell clothes.  He 
also testified that he repeatedly sought employment after his 
retirement but was unsuccessful.

The veteran's hearing testimony is consistent with the 
medical evidence of record.  Specifically, the June 2007 VA 
examination report notes that his service-connected headaches 
are associated with occasional dizziness and interfere with 
his ability to concentrate.  The report also notes that he is 
unable to drive for more than one hour.  

In light of the medical evidence and his credible hearing 
testimony, the Board finds that the effects of the veteran's 
service-connected disabilities render him unemployable.  
Accordingly, a TDIU is warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


